—In an action for a judgment declaring that a renunciation and deed pertaining to certain real property devised in a will are null and void and to impose a constructive trust on the property, which was transferred to the Surrogate’s Court, the plaintiffs appeal, as limited by their brief, from so much of (1) an order of the Surrogate’s Court, Suffolk County (Czygier, S.), dated November 9, 2001, as denied their cross motion for leave to enter judgment upon the failure of the defendants Kathryn B. Medina and Christine Beshar to answer, and granted the motion of those defendants to dismiss the complaint on the *453ground that the action was time-barred, and (2) a resettled order of the same court, dated November 13, 2001.
Ordered that the appeal from the order dated November 9, 2001, is dismissed, as that order was superseded by the resettled order; and it is further,
Ordered that the resettled order is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the respondents, payable by the plaintiffs personally.
The Surrogate properly dismissed the complaint as time-barred because the plaintiffs had sufficient notice of the subject repudiation more than six years before they commenced this action (see Matter of Barabash, 31 NY2d 76 [1972]; Matter of Behr, 191 AD2d 431 [1993]; Matter of Mathewson, 264 App Div 939 [1942]).
The plaintiffs’ remaining contentions are without merit. Prudenti, P.J., Ritter, Feuerstein and Adams, JJ., concur.